
	
		110th CONGRESS
		1st Session
		S. 1640
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend chapter 13 of title 17, United
		  States Code (relating to the vessel hull design protection), to clarify the
		  definitions of a hull and a deck.
	
	
		1.Vessel hull design protection
			(a)Short titleThis section may be cited as the
			 Vessel Hull Design Protection
			 Amendments of 2007.
			(b)Designs protectedSection 1301(a) of title 17, United States
			 Code, is amended by striking paragraph (2) and inserting the following:
				
					(2)Vessel featuresThe design of a vessel hull, deck, or
				combination of a hull and deck, including a plug or mold, is subject to
				protection under this chapter, notwithstanding section
				1302(4).
					.
			(c)DefinitionsSection 1301(b) of title 17, United States
			 Code, is amended—
				(1)in paragraph (2), by striking vessel
			 hull, including a plug or mold, and inserting vessel hull or
			 deck, including a plug or mold,;
				(2)by striking paragraph (4) and inserting the
			 following:
					
						(4)A hull is the exterior frame
				or body of a vessel, exclusive of the deck, superstructure, masts, sails,
				yards, rigging, hardware, fixtures, and other
				attachments.
						;
				and
				(3)by adding at the end the following:
					
						(7)A deck is the horizontal
				surface of a vessel that covers the hull, including exterior cabin and cockpit
				surfaces, and exclusive of masts, sails, yards, rigging, hardware, fixtures,
				and other
				attachments.
						.
				
	
		
			Passed the Senate
			 October 4, 2007.
			
			Secretary.
		
	
	
	
